DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Status of the Claims
3.           Claims 1, 5-10, 14-16, 20-32, 34-36 are currently pending.  Claims 16, 20-27 have been withdrawn as being drawn to non-elected inventions.  Claims 1, 5-10, 14-15 and 28-32, 33-36 are currently under examination.  This office action is in response to the amendment filed on 07/16/2021 and the request for continued examination filed on 08/10/2021. 

                                                             Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: Provisional application 62/765,306 does not provide a written description of the invention in such a way as to reasonable convey to on skilled in the relevant art that the inventor or a joint inventor at the time the invention was filed has possession of the claimed invention, particularly in that the provisional application does not describe the claimed chemical formulas or the use of a copolymer having multiple different repeating units.  The provisional application indicates 5 specific polymers each of which comprises a single repeating unit and not a combination of the claimed repeating units and no indication is given of the combination of these repeating units into a single polymer.  Additionally there is not enough support for all of the indicted X values which are claimed as all of the polymers are drawn to polycarbonate polymers and no indication is given of the claimed values of the various X values which can include S, Se and NH.  As such there is not enough support for the claimed invention in the provisional application and the priority date of this provisional application is not accepted. 
Provisional application 62/823,871 additionally does not provide a written description of the invention in such a way as to reasonable convey to on skilled in the relevant art that the inventor or a joint inventor at the time the invention was filed has possession of the claimed invention, particularly in that the provisional application does not describe the claimed chemical formulas.   While 62/823,871 does indicate that multiple repeating units are possible and does provide several very specific combinations of monomers that would fit the claimed structure 62/823,871 does not provide any 
As such the effective filling date of the incident application is 08/19/2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 5-10, 14-15, 28-31, 34-35 are rejected under 35 U.S.C. 103 as obvious over Konieczynska (WO 2016/086118 A1).
Concerning claim 1, 5-6, 8-9, Konieczynska teaches an aliphatic polycarbonate polymer which is indicated to have a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

and where R1’ be selected from in  groups such as carbohydrate, a protein , a polypeptide, an amino acid, a nucleic acid, a nucleotide, a polynucleotide, a DNA or RNA segment, a lipid a polysaccharide, an antibody, an epitope for a biological receptor, an ironically cross linkable group (paragraphs 00111-00112) or can be selected from hydrogen alkyl, cyclo alkyl , olefin silyl arylsilyl alkyl aryl or arylalkyl  and can be substituted terminally with groups such as a carboxyl (paragraph 00116). Additionally 1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
In the event that the R1’ group is selected from hydrogen, alkyl or cyclo alkyl these monomers would correspond to the claimed formulas of Formula I or Formula II . 
Konieczynska also indicates that the polymer comprises at least one of a list of monomer units (paragraph 0107) which indicates that the Konieczynska would be able to be a copolymer more than one monomer unit.  Konieczynska teaches a particular example of a PGC-graft succinic acid that has an attached drug of Paclitaxel has a structure of (Figure 9 paragraph 00191 and 00181)


    PNG
    media_image3.png
    912
    318
    media_image3.png
    Greyscale

It should be noted that the exemplary paclitaxel polymer is a copolymer of two of the indicated broad monomer structure of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

1’ groups. 
Konieczynska further teaches that examples of 34, 37, 39 and 43 mol% pax loaded PGC-Pax nanoparticles (paragraph 00192) which would correspond to examples of polymers having a mol/ mol ratio of 34:66, 37:63 , 39:61 and 43/57 all of which are within the claimed ratio.  It should be noted that there is no differentiation between the structures of claimed Formula I and the claimed Formula II only that the formulas can be different.  As such Konieczynska teaches that the molar amounts of polymers having multiple repeating units can fit within the claimed range and as such teaches at very least an overlapping range with the claimed range. 
Konieczynska does not specifically teach that there is a polymer having two monomer units which have the claimed formula I and claimed formula II in the claimed molar ratio. But as is indicated above Konieczynska teaches that monomer units can have the structure of the claimed formula I or formula II, teaches that multiple monomer units can be present in the same polymer, and gives examples of the molar ratio between monomers that corresponds to an overlapping ratio with the claimed monomer ratio. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make a polymer comprising the both claimed repeating units of Formula I and Formula II in the claimed molar ratio because Koniecyznska teaches polymers that can have monomer units having the structure of Formula I and Formula II, that the polymer can comprise multiple monomer units, and that the molar ratio of the different comonomer units would be at least an overlapping range with the claimed range so it would be obvious to use the different claimed repeating units in combination with one another in the claimed amounts. 
Concerning claim 7, Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ can be selected from hydrogen, alkyl, or cyclo alkyl (paragraph 00116).  Additionally Konieczynska further teaches that in some embodiments R1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed C1-C10 alkyl group because Konieczynska teaches the monomer can have a corresponding C1-10 alkyl group and teaches specific examples of methyl ethyl propyl butyl pentyl and hexyl groups that fit within the claimed range. 
Concerning claim 10 Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

1’ can be selected from hydrogen, alkyl, or cyclo alkyl , and can be substituted terminally with groups such as a carboxyl (paragraph 00116).  Additionally Konieczynska further teaches that in some embodiments R1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed C1-C10 alkyl group because Konieczynska teaches the monomer can have a corresponding C1-10 alkyl group and teaches specific examples of methyl ethyl propyl butyl pentyl and hexyl groups that fit within the claimed range. 
Concerning claims 14-15 Konieczynska further teaches that the polymer is used in the form of films sheets meshes, foam, fiber and particles which would correspond to the claimed composition (paragraph 00127). 
Concerning claims 28-31 Konieczynska teaches as is indicated above the monomer unit having a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

Where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

And where R1’ can be selected from hydrogen, alkyl, or cyclo alkyl , and can be substituted terminally with groups such as a carboxyl (paragraph 00116).  
1’ is methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). This formula indicates would indicate claimed R11 and R21 groups are hydrogens. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed R12 and R22 groups together in the polymer of Konieczynska because Konieczynska teaches that that the indicated alkyl groups can be used in the polymer structure and that the polymer of Konieczynska can have multiple different repeating units so it would be obvious to use the different unsubstituted alkyl groups in combination with one another. 
Concerning claim 34 the aliphatic polycarbonate polymer of Koniecynska is indicated to have more than 50% of adjacent stereocenters in the polymer have the same relative stereochemistry  (paragraph 00126) which would correspond to the claimed more than 50% of adjacent sterocenters in the polymer have same stereo chemistry.  Konieczynska also teaches embodiments that have greater than 50% of sterocenters are of the same stereochemistry (paragraph 00126). 
Concerning claim 35 Konieczynska does not teach that the polymer is prepared by terpolymerization of CO2 with glycidyl esters. However this limitation is a product by process limitation as it indicates that the particular method with which the product is made. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 


Allowable Subject Matter
7.	Claims 32 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the claimed polymer which specifically indicates that R12 is methyl and R22 is propyl.  The prior art of record does not teach or fairly suggest the claimed polymer where molar ratio between the monomers is from about 5:95 to about 30:70. 

Response to Arguments
8.	Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. Applicant argues that with regard to the rejection over Konieczynska that contrary to the examiners assertion the claimed formula I and the claimed Formula II are structurally different from one another. The claims explicitly state that R12 and R22 are different as such Formula I and Formula II comprise at least one substituent that is different between the two of them. This argument is not found to be persuasive as while formula I and formula II are structurally different from one another by the indication of R12 and R22, R12 and R22 are selected from the same group of structures but stated to be different from one another. As such any monomer which could act as formula I could also act as formula II, which when combined with the ratio of formula I to formula II of 5:95 to 45:55 indicates that for any particular set of two monomer which can be either of formula I or formula II the total molar amount which can be . 
Applicant further argues that the Examiner alleges that Koniecynska exemplifies a copolymer with an overlapping ratio of monomer  but there is no teaching or suggestion in Koniecynska that when there are two different unsubstituted alkyl groups that they are in a mol ratio from about 5:95 to about 45:55. The examiner appears to be relying on an inherency argument but has not met the burden of reliance on inherency. The examiner appears to imply that there are two different unsubstituted alkyl groups Koniecynska that inherently are in a mol ratio overlapping the claimed range of about 5:95 to about 45:55. 
This argument is not found to be persuasive because the Examiner did not argue the inherency of the molar amount. Examiner indicates that when Konieczynska teaches polymers that have two different monomer units of the broad structure indicated by Konieczynska that examples indicate molar ratios of 34:66, 37:63, 39:61 and 43:57 all of which are within the claimed ratios (Konieczynska 00192 Office action 05/11/2021 pg 6). This would at least suggest to one of ordinary skill in the art that the other monomer that fit within the broad structure of Konieczynska when used together in combination would at very least have molar ratios that could be that of the exemplary molar ratio of other monomers, which would provide at very least an overlapping range with the claimed range as the exemplary polymers that have multiple monomers gives molar ratios that are in the claimed range. This would make the claimed molar ratio obvious to one of ordinary skill in the art as Examiner argued in pg 7 of the office action of 05/11/2021. 
As such the arguments are not found to be persuasive and the rejections above are maintained. 

Conclusion
9.	Claims 1, 5-10, 14-15 and 28-31, 33-35 are rejected. Claims 32 and 36 are objected to as being dependent from a rejected base claim. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763